                Case 10-11255-CSS           Doc 4466      Filed 07/20/20       Page 1 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE


In re                               )                      Chapter 11
                                    )                      Case No. 10-11255 (CSS)
SS BODY ARMOR I, INC., et al.,      )
                                    )                      (Jointly Administered)
            Debtors.                )
____________________________________)

                                      MEMORANDUM ORDER1

          Before the court is the Equity Group’s Motion to Enforce the Second Amended Joint

Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee of Unsecured

Creditors Regarding Class 3 and Class 4 Satisfaction (D.I. 4377; filed on April 23, 2020) (the

“Motion”), the Joint Objection of Recovery Trust and Post-Confirmation Debtor to Motion to

Enforce the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by Debtors and

Official Committee of Unsecured Creditors Regarding Class 3 and Class 4 Satisfaction [Doc.

4377] (D.I. 4380; filed on May 7, 2020) (the “Joint Objection” filed by the “Joint Objectors”),

and the Equity Group’s Reply in Support of Motion to Enforce the Second Amended Joint

Chapter 11 Plan of Liquidation Proposed by Debtors and Official Committee of Unsecured

Creditors Regarding Class 3 and Class 4 Satisfaction (D.I. 3499; filed on May 28, 2020) (the

“Reply”). This matter is properly before the Court: the Court has jurisdiction, pursuant

to 28 U.S.C. §§ 157 and 1334; venue is proper in this District, pursuant to 28 U.S.C. §§ 1408

and 1409; this is a “core” proceeding, pursuant to § 157(b)(2); and the Court has the




1   Unless otherwise noted, capitalized terms herein shall have the meaning ascribed to them in the Plan.
                 Case 10-11255-CSS            Doc 4466       Filed 07/20/20   Page 2 of 11




judicial power to enter a final order. The Court, having heard arguments and statements

by the Equity Group and the Joint Objectors (together, the “Parties”) concerning the

above at a hearing on July 9, 2020,2 finds and orders as follows:

                                              BACKGROUND3


1.         On April 14, 2010, SS Body Armor I, et al. (f/k/a Point Blank Solutions, Inc., et al.)

(the “Debtors”) filed voluntary chapter 11 petitions under the Bankruptcy Code.

      A. Procedural History

2.         On April 26, 2010, the United States Trustee appointed an official committee of

unsecured creditors (the “UCC”), and on July 27, 2010, the Trustee appointed an official

committee of equity security holders (the “Equity Committee”).

3.         On August 10, 2010, D. David Cohen (“Cohen”), a former attorney for, senior

executive employee of, and shareholder in Point Blank Solutions, Inc., filed a claim on the

Court’s Claim Register against the Debtors in the amount of $1,886,850.00 (“Claim No.

402”).

4.         On August 13, 2010, Carter Ledyard & Milburn LLP (“CLM”), personal counsel to

Cohen, filed a claim on the Court’s Claim Register against the Debtors for legal services

provided to Cohen in the amount of $402,716.86 (“Claim No. 434”).

5.         On January 13, 2012, Cohen filed another claim against the Debtors in the amount

of $736,285.42 (“Claim No. 568”) for certain attorneys’ fees and expenses he incurred.



2   See Transcript of Hearing held on July 9, 2020 (D.I. 4463).
3The Parties agreed to and jointly submitted to the Court a Stipulation of Facts (D.I. 4447; filed on July 7,
2020) upon which the Court relies.

                                                        2
                  Case 10-11255-CSS            Doc 4466   Filed 07/20/20   Page 3 of 11




6.         On June 10, 2015, the Debtors and the UCC proposed their Second Amended Joint

Chapter 11 Plan of Liquidation (the “Plan”).4

7.         On September 25, 2015, Cohen and CLM filed an Application for Fees and Expenses,

and Memorandum in Opposition to the Payment of Fees and Expenses to Derivative Counsel,

seeking an award of fees and expenses in the amount of $1,860,000.00 (the “Fee Claim”).5

8.         On September 29, 2015, the Debtors filed Objections against each of Claim Nos.

402, 434, and 568,6 and on October 19, 2015, the Debtors filed an Objection to the Fee

Claim7 to which the UCC joined.8

9.         On November 10, 2015, the Court entered the Order Confirming the Second Amended

Joint Chapter 11 Plan of Liquidation Proposed by the Debtors and Official Committee of

Unsecured Creditors (the “Confirmation Order”), 9 and the Plan became effective on

November 23, 2015.

10.        On January 17, 2018, Cohen and CLM filed a Motion to Establish Reserve to Pay Fee

Award Pursuant to Order dated December 3, 2015, 10 requesting the establishment of a

reserve, and, on February 23, 2018, the Court entered an Order Establishing Reserve, 11




4   D.I. 3261.
5   D.I. 3300.
6   D.I. 3317, 3318, and 3320, respectively.
7   D.I. 3367.
8   D.I. 3370.
9   D.I. 3526.
10   D.I. 4019.
11   D.I. 4049.

                                                      3
                 Case 10-11255-CSS             Doc 4466        Filed 07/20/20   Page 4 of 11




which required the Post-Confirmation Debtor to establish a reserve in the amount of $5

million to be held pending the determination of Cohen’s and CLM’s fee awards.

11.        On June 4, 2020, the Third Circuit issued an Opinion regarding the Fee Claim,

which (1) reversed-in-part the Court’s order granting Cohen fees on a contingent basis

because “Cohen is entitled to attorneys’ fees and expenses for his objection to the initial

settlement of this case[]” and remanded such part to the Court for determination of the

appropriate amount of the fee reward, (2) affirmed-in-part the Court’s order regarding

denial of Cohen’s claims to attorneys’ fees and expenses under the Code, (3) affirmed the

Court’s order awarding fees to counsel in one of the underlying lawsuits, and (4) affirmed

the Court’s 2015 approval of a settlement in this case.12

       B. Factual History

12.        To date, each of Claim Nos. 402, 434, 568, and the Fee Claim (collectively, the

“Outstanding Claims”) remain unpaid and outstanding. A reserve of $5 million is being

maintained for potential payment of the Fee Claim and Claim No. 568, pursuant to the

Order Establishing Reserve, and the Recovery Trust is reserving such cash as it estimates

reasonably necessary to satisfy potentially required distributions on account of Claims

Nos. 402 and 434 (together, the “Reserves”).

13.        The Parties agree by their Stipulation of Facts that, to the best of their knowledge,

payment in full has been rendered to the holders of all Class 3 Claims and Class 4 Claims

under the confirmed Plan, except for the Outstanding Claims.



12   In re S.S. Body Armor I Inc, 961 F.3d 216, 220 (3d Cir. 2020).

                                                          4
                   Case 10-11255-CSS       Doc 4466       Filed 07/20/20       Page 5 of 11




                                               ANALYSIS


14.         At issue before the Court is whether Class 3 and Class 4 Satisfaction have occurred

under the confirmed Plan.

15.         Under the Plan, Class 3 consists of General Unsecured Claims against the

Debtors.13 Satisfaction of Class 3 is deemed to have occurred “[u]pon and in the event of

the holders of Class 3 Trust Interests receiving payment from the Recovery Trust in an

aggregate amount up to the Allowed amount of their Class 3 Claim plus such postpetition

interest at the Federal Judgment Rate.”14

16.         Class 4 consists of Subordinated Unsecured Claims against the Debtors and the

terms for Class 4 Satisfaction are substantially identical to that of Class 3 Satisfaction.15

17.         In accordance with the Plan, after both Class 3 and Class 4 Satisfaction have

occurred, (1) Class 6—Holders of Old Common Stock Interests—shall receive pro rata

cash distributions, if any, from the Net Distributable Recovery Trust Proceeds (the “Class

6 Distributions”),16 and (2) the two members of the Recovery Trust Committee appointed

by the UCC shall resign and be replaced by the Equity Committee’s designees (the

“Change in Control”).17



13   Plan at § 4.3(a).
14   Id. at § 4.3(b).
15Id. at § 4.4(b) (“Upon and in the event of the holders of Class 4 Trust Interest (if any) receiving payment
from the Recovery Trust in an aggregate amount up to the Allowed amount of their Class 4 Claim plus
such postpetition interest at the Federal Judgment Rate, the ‘Class 4 Satisfaction’ shall be deemed to have
occurred.”).
16   Id. at § 4.6(b).
17   Id. at § 6.4(b).

                                                     5
            Case 10-11255-CSS        Doc 4466     Filed 07/20/20    Page 6 of 11




18.    The Equity Group argues that both Class 3 and Class 4 Satisfaction have already

occurred because (1) there are no Class 4 Claims and therefore Class 4 Satisfaction has

occurred, (2) all Allowed Class 3 Claims have been paid by the Recovery Trust with

interest, and (3) the occurrence of Class 3 Satisfaction does not concern itself with the

repayment of Class 3 “Disputed Claims,” such as the Outstanding Claims, which are

independently governed by the Reserves.

19.    The Joint Objectors argue that neither Class 3 nor Class 4 Satisfaction have

occurred because (1) the Outstanding Claims are, although not currently Allowed

Claims, “potential Allowed Claims” which remain unpaid and must be paid before Class

3 and Class 4 Satisfaction can been realized, (2) the Plan requires that holders of Class 3

Trust Interests must receive payment from the Recovery Trust for the occurrence of Class

3 Satisfaction, (3) the occurrence of Class 3 Satisfaction is not tied to the establishment of

the Reserves, and (4) it is possible that the Fee Claim gives rise to a Class Claim 4, rather

than a Class 3 Claim, and, therefore, Class 4 Satisfaction cannot be deemed to have

occurred.

20.    Because both Class 3 and Class 4 Satisfaction must occur in order for the Class 6

Distributions and the Change in Control to be effectuated, the non-occurrence of either

Class 3 or Class 4 Satisfaction is sufficiently dispositive of the whole issue. As the Court

explains below, Class 3 Satisfaction has not yet occurred. For that reason, the Court does




                                              6
               Case 10-11255-CSS               Doc 4466        Filed 07/20/20         Page 7 of 11




not engage in an analysis of Class 4 Satisfaction. The Court notes, however, that the

Confirmation Order plainly provides that Class 4 consists of no members.18

      A. Class 3 Satisfaction has not occurred under the Plan.

21.       When a dispute arises concerning the language of a confirmed reorganization

plan, the principles of contract interpretation serve as the Court’s North Star in navigating

the parties towards meaning.19 Thus, the Court reads the confirmed Plan as a whole.20

22.       As previewed, section 4.3(b) of the Plan provides in pertinent part:

                  Upon and in the event of the holders of Class 3 Trust Interests
                  receiving payment from the Recovery Trust in an aggregate
                  amount up to the Allowed amount of their Class 3 Claims
                  plus such postpetition interest at the Federal Judgment Rate,
                  the “Class 3 Satisfaction” shall be deemed to have occurred.




18   Confirmation Order at ¶ W.
19See In re Trico Marine Services, Inc., 450 B.R. 474, 482 (Bankr. D. Del. 2011) (“When construing an agreed
or negotiated form of order, such as the Sale Order in this case, the Court approaches the task as an exercise
of contract interpretation rather than the routine enforcement of a prior court order.”) (citing City of
Covington v. Covington Landing Ltd. P’ship, 71 F.3d 1221, 1227 (6th Cir. 1995) (“An agreed order, like a consent
decree, is in the nature of a contract, and the interpretation of its terms presents a question of contract
interpretation.”); also citing Rifken v. CapitalSource Fin., LLC (In re Felt Mfg. Co., Inc.), 402 B.R. 502, 511 (Bankr.
D.N.H. 2009) (“The Terms of court orders, plans of reorganizations, and stipulations between parties are
typically examined under principles of contract interpretation.”)). See also O’Dell v. Carolina Internet, Ltd.,
No. 3:14-CV-190, 2015 WL 114255, at *7 (W.D.N.C. Jan. 8, 2015) (“When construing a plan of reorganization,
courts apply contract principles.”) (citing In re Shenango Group Inc., 501 F.3d 338, 344 (3d Cir. 2007)); In re
18th Ave. Realty, Inc., No. 03-14480(RDD), 2010 WL 1849403, at *5 (Bankr. S.D.N.Y. May 7, 2010) (same).
20See In re CS Estate, Inc., No. 15-13766 (RDM), 2018 WL 297148, at *3 (Bankr. W.D. Wis. Jan. 4, 2018) (“The
rule that a confirmed plan must be read as a whole has often been applied by courts.”); see also In re Kelley,
488 B.R. 97 (B.A.P. 8th Cir.), aff’d, 536 F. App’x 675 (8th Cir. 2013) (“The court reads the Agreed Order and
the Confirmed Plan as a whole, noting the thorough details and finding nothing ambiguous about the
agreement of the parties.”).

                                                          7
                 Case 10-11255-CSS          Doc 4466       Filed 07/20/20   Page 8 of 11




23.        The Joint Objectors assert that reading the above with sections 7.3, and 7.6

vindicates its position,21 and the Equity Group argues that reading section 4.3(b) with

section 7.6 is dispositive of the issue in their favor.22

24.        Section 7.3, “Distributions on Account of Disputed Claims and Interests,” offers:

                       Except as otherwise provided in a Final Order or as agreed by
                       the relevant parties, Distributions on account of Disputed
                       Claims and Interests that become Allowed after the Effective
                       Date shall be made by the Recovery Trust . . . as such periodic
                       intervals as the Recovery Trust . . . determine[s] to be
                       reasonably prudent.

25.        Section 7.6, “Disputed Claims Reserve,” provides:


                       On or after the effective Date, the Recovery Trust shall
                       maintain in reserve such Cash as the Recovery Trust estimates
                       to be reasonably necessary to satisfy the Distributions that
                       could be required to be made by the Recovery Trustee under
                       the Plan and the Recovery Trust Agreement (the “Disputed
                       Claims Reserve”).
                                                     ***
                       For the avoidance of doubt, Distributions to any Person
                       holding a Disputed Claim or Interest that becomes an
                       Allowed Claim or Interest (as applicable) (including, without
                       limitation, Administrative Claims, Priority Tax Claims, and
                       Other Priority Claims) after the Effective Date shall be made
                       together with any payments or other distributions that would
                       have been made to such Person had its Disputed Claim or
                       Interest become an Allowed Claim or Interest on or prior to
                       the Effective Date.
26.        A scrupulous reading of section 4.3(b) along with the foregoing and the remainder

of the Plan leads the Court to conclude (1) the occurrence of Class 3 Satisfaction is



21   Joint Objection at ¶ 11.
22   Reply at fn. 5.

                                                     8
                  Case 10-11255-CSS          Doc 4466       Filed 07/20/20         Page 9 of 11




triggered when the holders of Class 3 Claims in fact receive payment, and (2) such receipt

must be obtained by each holder of a Class 3 Claim as they become Allowed, either now

or later. The Court addresses each part of its conclusion in turn.

27.        The Court reviews the Plan through the lens of Delaware law.23 In Delaware, an

undefined contract term is ascribed its common or ordinary meaning.24 Unremarkably,

“receiving a payment” is different from a “payment.” On its own, a “payment” is “[a]

sum of money (or equivalent) paid or payable.” 25 Had the occurrence of Class 3

Satisfaction been contingent merely on the action of payment by the Recovery Trust to

holders of Class 3 Claims, “receiving” would not have been included to precede

“payment.” Perhaps if section 4.3(b) provided that Class 3 Satisfaction occurs “upon and

in the event of payment to the holders of Class 3 Trust Interests,” the Equity Group’s

reading would be correct. But those are not the facts presently before the Court. Instead,

the Plan expressly provides that Class 3 Satisfaction occurs upon and in the event of the

holders of Class 3 Claims “receiving payment.” To “receive” means “[t]o take into . . .

one’s possession (something offered or given by another).” 26 “Receiving payment”

makes the verb “receive” transitive of the object “payment.” Consequentially, the holders




23   Plan at § 1.4.
24   See Sassano v. CIBC World Markets Corp., 948 A.2d 453, 462 (Del. Ch. 2008).
25Oxford English Dictionary Online, https://www.oed.com/view/Entry/139189?rskey=mjzHPs&result
=1&isAdvanced=false#eid (Last visited July 14, 2020).
26 Oxford English Dictionary Online, https://www.oed.com/view/Entry/159411#eid26541765 (Last
visited July 14, 2020) (definition III.9.a).

                                                        9
           Case 10-11255-CSS       Doc 4466        Filed 07/20/20   Page 10 of 11




of Class 3 Claims must take into their respective possession payments made from the

Recovery Trust. The Court now turns from the what to the who.

28.   Class 3 Satisfaction under the Plan necessarily requires that holders of Allowed

Class 3 Claims receive payment. That much is obvious. But what about Class 3 Claims

that are currently Disputed, such as the Outstanding Claims, and thus not presently

Allowed? Fortunately, sections 7.3 and 7.6 offers the Court an answer. Each section

discusses what happens when a Disputed Claim “becomes” Allowed. Because Claims

not presently Allowed can “become” Allowed, Disputed Class 3 Claims are effectively

potential Allowed Class 3 Claims.       Further, section 4.3(b) provides that Class 3

Satisfaction does not occur until the holders of Class 3 Claims receive payment from the

Recovery Trust up to their Allowed amount. The Court understands this to include both

presently Allowed and potential Allowed (currently “Disputed”) Class 3 Claims, such as

the Outstanding Claims.

29.   Lastly, the establishment of the Reserves does not change the Court’s analysis

regarding Class 3 and Class 4 Satisfaction.

30.   Because the Outstanding Claims remain currently unresolved and with the

potential to become Allowed Class 3 Claims and the holders of the Outstanding Claims

have not received payment from the Recovery Trust, the Court has no choice but to

conclude that Class 3 Satisfaction has not occurred. As a result, neither the Class 6

Distributions nor the Change in Control may be effectuated.

31.



                                              10
           Case 10-11255-CSS    Doc 4466      Filed 07/20/20   Page 11 of 11




                                  CONCLUSION


      For the reasons set forth above, the Motion is DENIED.



                                               _____________________________
                                               Christopher S. Sontchi
                                               Chief United States Bankruptcy Judge
Dated: July 20, 2020




                                         11
